

113 HR 1168 RH: To direct the Secretary of the Interior, acting through the Bureau of Land Management, to convey to the City of Carlin, Nevada, in exchange for consideration, all right, title, and interest of the United States, to any Federal land within that city that is under the jurisdiction of that agency, and for other purposes.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 160113th CONGRESS1st SessionH. R. 1168[Report No. 113–220]IN THE HOUSE OF REPRESENTATIVESMarch 14, 2013Mr. Amodei introduced the following bill; which was referred to the Committee on Natural ResourcesSeptember 20, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 14, 2013A BILLTo direct the Secretary of the Interior, acting through the Bureau of Land Management, to convey to the City of Carlin, Nevada, in exchange for consideration, all right, title, and interest of the United States, to any Federal land within that city that is under the jurisdiction of that agency, and for other purposes.1.Conveyance of certain Federal land to City of Carlin, Nevada(a)Definitions(1)CityThe term City means the City of Carlin, Nevada.(2)Federal landThe term Federal land means the approximately 1,400 acres of land located in the City of Carlin, Nevada, that is identified on the map as Carlin Selected Parcels.(3)MapThe term map means the map entitled Proposed Carlin, Nevada Land Sales map dated June 6, 2013.(b)Conveyance requiredSubject to valid existing rights and not later than 180 days after the date on which the Secretary of the Interior receives an offer from the City to purchase the Federal land, the Secretary, acting through the Bureau of Land Management, shall convey, notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), to the City, in exchange for consideration in an amount equal to the fair market value of the Federal land, all right, title, and interest of the United States, to such Federal land.(c)Appraisal To determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed—(1)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(2)based on an appraisal that is conducted in accordance with nationally recognized appraisal standards, including—(A)the Uniform Appraisal Standards for Federal Land Acquisition; and(B)the Uniform Standards of Professional Appraisal Practice.(d)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(e)CostsThe City shall, at closing for the conveyance authorized under subsection (b), pay or reimburse the Secretary, as appropriate, for the reasonable transaction and administrative personnel costs associated with the conveyance authorized under such subsection, including the costs of appraisal, title searches, maps, and boundary and cadastral surveys.(f)Conveyance not a major Federal actionA conveyance or combination of conveyances made under this section shall not be considered a major Federal action for purposes of section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).(g)Release of United StatesUpon making the conveyance under subsection (b), notwithstanding any other provision of law, the United States is released from any and all liabilities or claims of any kind or nature arising from the presence, release, or threat of release of any hazardous substance, pollutant, contaminant, petroleum product (or derivative of a petroleum product of any kind), solid waste, mine materials or mining related features (including tailings, overburden, waste rock, mill remnants, pits, or other hazards resulting from the presence of mining related features) on the Federal land in existence on or before the date of the conveyance.(h)WithdrawalSubject to valid existing rights, the Federal land identified for conveyance shall be withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under the mineral leasing, mineral materials and geothermal leasing laws.September 20, 2013Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed